          Case 2:16-cv-00683-JD Document 86 Filed 02/05/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA, STATE                         CIVIL ACTION
 OF CALIFORNIA, STATE OF
 COLORADO, STATE OF
 CONNECTICUT, STATE OF GEORGIA,
 STATE OF INDIANA, STATE OF                              NO. 16-683
 MONTANA, STATE OF NEVADA,
 STATE OF NORTH CAROLINA, STATE
 OF TENNESSEE, STATE OF
 WASHINGTON, STATE OF
 WISCONSIN, COMMONWEALTH OF
 MASSACHUSETTS, and
 COMMONWEALTH OF VIRGINIA, ex
 rel. TIMOTHY SIRLS,
                  Plaintiffs,

               v.

 KINDRED HEALTHCARE, INC.,
 KINDRED HEALTHCARE OPERATING,
 INC., KINDRED HEALTHCARE
 SERVICES, INC., KINDRED NURSING
 CENTERS EAST, LLC, KINDRED
 NURSING CENTER WEST, LLC,
 KINDRED NURSING CENTERS SOUTH,
 LLC, and KINDRED NURSING
 CENTERS NORTH, LLC, ,
                  Defendants.

                                         ORDER

       AND NOW, this 4th day of February, 2021, upon consideration of Defendants’ Motion

to Dismiss Second Amended Complaint (Document No, 66, filed August 25, 2020), Defendants’

Request for Judicial Notice (Document No. 67, filed August 25, 2020), Relator’s Memorandum

of Law in Opposition to Motion to Dismiss Plaintiff-Relator’s Second Amended Complaint

(Document No. 68, filed October 6, 2020), Defendants’ Reply in Support of Motion to Dismiss

Second Amended Complaint (Document No. 72, filed October 27, 2020), and United States’

Statement of Interest Regarding Kindred’s Motion to Dismiss Relator’s Second Amended
            Case 2:16-cv-00683-JD Document 86 Filed 02/05/21 Page 2 of 3




Complaint (Document No. 77, filed December 15, 2020), for the reasons stated in the

Memorandum dated February 4, 2021, IT IS ORDERED that defendants’ Motion to Dismiss is

GRANTED IN PART and DENIED IN PART as follows:

       1.      That part of defendants’ Motion to Dismiss seeking dismissal of relator’s claims

under the California False Claims Act (Count Three), Connecticut False Claims Act (Counts Six

& Seven), Tennessee Medicaid False Claims Act, and Tennessee False Claims Act (Counts

Twenty-Two & Twenty-Three) is GRANTED and all such claims are DISMISSED.

       2.      That part of defendants’ Motion to Dismiss seeking dismissal of relator’s claims

based on the theory express/implied false certification of compliance with federal laws and

regulations governing staffing and allocation and use of Government funds in Counts One, Two,

Four, Five, Eight through Twenty-One, and Twenty-Four through Twenty-Nine is GRANTED

and all such claims are DISMISSED.

       3.      That part of defendants’ Motion to Dismiss seeking dismissal of relator’s alleged

attempt to assert a cause of action for Medicaid claims submitted in those states not named in the

Second Amended Complaint is GRANTED and all such claims, to the extent they are included

in relator’s Second Amended Complaint, are DISMISSED.

       4.      Defendants’ Motion to Dismiss is DENIED with respect to relator’s remaining

claims based on the theories of factual falsity and express false certification of accuracy in MDS

forms and Form 1500s in Counts One, Two, Four, Five, Eight through Twenty-One, and

Twenty-Four through Twenty-Nine.




                                                2
     Case 2:16-cv-00683-JD Document 86 Filed 02/05/21 Page 3 of 3




5.      All dismissals in this Order are with prejudice.

                                              BY THE COURT:

                                              /s/ Hon. Jan E. DuBois

                                                 DuBOIS, JAN E., J.




                                          3
